UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1725



CHALTU ASSEFA WAKENE,

                                                        Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE;
JOHN ASHCROFT, U.S. Attorney General,

                                                       Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-892-871)


Submitted:   May 22, 2003                   Decided:   June 4, 2003


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mikre-Michael Ayele, Arlington, Virginia, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Linda S. Wendtland,
Assistant Director, Ann Carroll Varnon, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Chaltu Assefa Wakene, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”).     The order denied her motion to reopen the

Board’s dismissal of her appeal from the immigration judge’s order

denying her applications for asylum and withholding of removal. We

have reviewed the administrative record and the Board’s order and

find that the Board did not abuse its discretion in denying

Wakene’s motion to reopen.    See 8 C.F.R. § 1003.2(a) (2003); INS v.

Doherty, 502 U.S. 314, 323-24 (1992).           Accordingly, we deny the

petition for review on the reasoning of the Board.            See In re:

Wakene, No. A77-892-871 (B.I.A. June 4, 2002).           We dispense with

oral   argument   because   the   facts   and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          PETITION DENIED




                                    2